              EXHIBIT
Case: 1:20-cv-06316      36 #: 49-40 Filed: 03/05/21 Page 1 of 22 PageID #:1273
                    Document
Case: 1:20-cv-06316EXHIBIT
                    Document #:
                              3649-40 Filed: 03/05/21 Page 2 of 22 PageID #:1274
Case: 1:20-cv-06316 Document
                    EXHIBIT#: 36
                              49-40 Filed: 03/05/21 Page 3 of 22 PageID #:1275
                 EXHIBIT
Case: 1:20-cv-06316 Document36
                            #: 49-40 Filed: 03/05/21 Page 4 of 22 PageID #:1276
                 EXHIBIT
Case: 1:20-cv-06316        36#: 49-40 Filed: 03/05/21 Page 5 of 22 PageID #:1277
                    Document
                       EXHIBIT
Case: 1:20-cv-06316 Document       36Filed: 03/05/21 Page 6 of 22 PageID #:1278
                             #: 49-40
Case: 1:20-cv-06316 Document #: 49-40 Filed: 03/05/21 Page 7 of 22 PageID #:1279
                      EXHIBIT 36
                       EXHIBIT
Case: 1:20-cv-06316 Document       36Filed: 03/05/21 Page 8 of 22 PageID #:1280
                             #: 49-40
                  EXHIBIT
Case: 1:20-cv-06316 Document 36
                             #: 49-40 Filed: 03/05/21 Page 9 of 22 PageID #:1281
                       EXHIBIT
Case: 1:20-cv-06316 Document        36Filed: 03/05/21 Page 10 of 22 PageID #:1282
                             #: 49-40
                          EXHIBIT
Case: 1:20-cv-06316 Document           36 03/05/21 Page 11 of 22 PageID #:1283
                             #: 49-40 Filed:
Case: 1:20-cv-06316 Document36
                 EXHIBIT    #: 49-40 Filed: 03/05/21 Page 12 of 22 PageID #:1284
Case: 1:20-cv-06316 Document #: 49-40 Filed:
                         EXHIBIT      36 03/05/21 Page 13 of 22 PageID #:1285
Case: 1:20-cv-06316 Document #: 49-40 Filed: 03/05/21 Page 14 of 22 PageID #:1286
                    EXHIBIT 36
Case: 1:20-cv-06316 Document #: 49-40 Filed:
                         EXHIBIT      36 03/05/21 Page 15 of 22 PageID #:1287
Case: 1:20-cv-06316 DocumentEXHIBIT      36 03/05/21 Page 16 of 22 PageID #:1288
                             #: 49-40 Filed:
                        EXHIBIT
Case: 1:20-cv-06316 Document        36Filed: 03/05/21 Page 17 of 22 PageID #:1289
                             #: 49-40
                         EXHIBIT
Case: 1:20-cv-06316 Document #: 49-4036
                                      Filed: 03/05/21 Page 18 of 22 PageID #:1290
Case: 1:20-cv-06316 Document
                     EXHIBIT #: 49-40
                                 36 Filed: 03/05/21 Page 19 of 22 PageID #:1291
Case: 1:20-cv-06316 Document EXHIBIT
                             #: 49-40 Filed:
                                          3603/05/21 Page 20 of 22 PageID #:1292
Case: 1:20-cv-06316 Document #: 49-40 Filed:
                          EXHIBIT      36 03/05/21 Page 21 of 22 PageID #:1293
Case: 1:20-cv-06316 Document #: 49-40
                        EXHIBIT     36Filed: 03/05/21 Page 22 of 22 PageID #:1294
